UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------- X
                                                                   :               1/2/2020
 VALENTIN REID,                                                    :
                                            Plaintiff,             :
                                                                   :      19 Civ. 8272 (LGS)
                            -against-                              :
                                                                   :           ORDER
 PHONEPOWER, INC.,                                                 :
                                                                   :
                                            Defendant.             :
 ----------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Orders at Dkt. Nos. 11, 13 and 14 require Plaintiff to file all default judgment

materials by November 22, 2019. After Plaintiff failed to do so, the Court sua sponte extended the

deadline twice, first to December 10, 2019, and then to December 23, 2019. The December 23, 2019,

Order warned that if Plaintiff failed once again to file the complete materials, as outlined in the

Individual Rules, Attachment A, hyperlinked in an Order, this case may be dismissed for failure to

prosecute;

        WHEREAS, Plaintiff has not timely filed the default judgment materials. To date, Plaintiff has

only obtained a Clerk’s Certificate of Default. Plaintiff has not filed the proposed Order to Show Cause,

proposed Default Judgment Order and supporting papers as outlined in Attachment A. It is hereby

        ORDERED that, in light of the repeated warnings and extensions by the Court and Plaintiff’s

continuing failure to comply with Orders, this case is DISMISSED, without prejudice to an application

to reopen within two weeks of this Order. The application will be granted only if Plaintiff files the

default judgment materials simultaneously with the application.

        The Clerk of Court is respectfully directed to close this case.

Dated: January 2, 2020
       New York, New York
